          Case 2:21-cv-04024-MSG Document 9-10 Filed 09/13/21 Page 1 of 7




                        Exhibit 10




{02430459 }
                      Case 2:21-cv-04024-MSG Document 9-10 Filed 09/13/21 Page 2 of 7
                                                           Morbidity and Mortality Weekly Report



    Hospitalizations Associated with COVID-19 Among Children and Adolescents —
                 COVID-NET, 14 States, March 1, 2020–August 14, 2021
     Miranda J. Delahoy, PhD1,2; Dawud Ujamaa, MS1,3; Michael Whitaker, MPH1; Alissa O’Halloran, MSPH1; Onika Anglin, MPH1,3; Erin Burns1;
         Charisse Cummings, MPH1; Rachel Holstein, MPH1; Anita K. Kambhampati, MPH1; Jennifer Milucky, MSPH1; Kadam Patel, MPH1,3;
   Huong Pham, MPH1; Christopher A. Taylor, PhD1; Shua J. Chai, MD4,5: Arthur Reingold, MD4,6; Nisha B. Alden, MPH7; Breanna Kawasaki, MPH7;
          James Meek, MPH8; Kimberly Yousey-Hindes, MPH8; Evan J. Anderson, MD9,10,11; Kyle P. Openo, DrPH9,10,11; Kenzie Teno, MPH12;
     Andy Weigel, LMSW12; Sue Kim, MPH13; Lauren Leegwater, MPH13; Erica Bye, MPH14; Kathryn Como-Sabetti, MPH14; Susan Ropp, PhD15;
     Dominic Rudin16; Alison Muse, MPH17; Nancy Spina, MPH17; Nancy M. Bennett, MD18; Kevin Popham, MPH19; Laurie M. Billing, MPH20;
    Eli Shiltz, MPH20; Melissa Sutton, MD21; Ann Thomas, MD21; William Schaffner, MD22; H. Keipp Talbot, MD22; Melanie T. Crossland, MPH23;
           Keegan McCaffrey24; Aron J. Hall, DVM1; Alicia M. Fry, MD1; Meredith McMorrow, MD1; Carrie Reed, DSc1; Shikha Garg, MD1,*;
                                              Fiona P. Havers, MD1,*; COVID-NET Surveillance Team



   On September 3, 2021 this report was posted as an MMWR                        with indicators of severe disease (such as intensive care unit
Early Release on the MMWR website (https://www.cdc.gov/mmwr).                    [ICU] admission) after the Delta variant became predominant
   Although COVID-19–associated hospitalizations and                             (June 20–July 31, 2021) were similar to those earlier in the
deaths have occurred more frequently in adults,† COVID-19                        pandemic (March 1, 2020–June 19, 2021). Implementation
can also lead to severe outcomes in children and adolescents                     of preventive measures to reduce transmission and severe out-
(1,2). Schools are opening for in-person learning, and many                      comes in children is critical, including vaccination of eligible
prekindergarten children are returning to early care and educa-                  persons, universal mask wearing in schools, recommended
tion programs during a time when the number of COVID-19                          mask wearing by persons aged ≥2 years in other indoor public
cases caused by the highly transmissible B.1.617.2 (Delta)                       spaces and child care centers,†† and quarantining as recom-
variant of SARS-CoV-2, the virus that causes COVID-19,                           mended after exposure to persons with COVID-19.§§
is increasing.§ Therefore, it is important to monitor indica-                       COVID-NET conducts population-based surveillance for
tors of severe COVID-19 among children and adolescents.                          laboratory-confirmed COVID-19–associated hospitaliza-
This analysis uses Coronavirus Disease 2019–Associated                           tions in 99 counties across 14 states¶¶ (1). Residents of the
Hospitalization Surveillance Network (COVID-NET)¶ data                           surveillance catchment area who received positive molecular
to describe COVID-19–associated hospitalizations among                           or rapid antigen detection test results for SARS-CoV-2 dur-
U.S. children and adolescents aged 0–17 years. During                            ing hospitalization or within 14 days before admission were
March 1, 2020–August 14, 2021, the cumulative incidence of                       classified as having COVID-19–associated hospitalizations.
COVID-19–associated hospitalizations was 49.7 per 100,000                        Unadjusted age-specific cumulative and weekly COVID-19–
children and adolescents. The weekly COVID-19–associated                         associated hospitalization rates (hospitalizations per 100,000
hospitalization rate per 100,000 children and adolescents dur-                   children and adolescents residing in the catchment area) during
ing the week ending August 14, 2021 (1.4) was nearly five times                  March 1, 2020–August 14, 2021, were calculated by divid-
the rate during the week ending June 26, 2021 (0.3); among                       ing the total number of hospitalized patients by the National
children aged 0–4 years, the weekly hospitalization rate during                  Center for Health Statistics’ population estimates within each
the week ending August 14, 2021, was nearly 10 times that                        age group for the counties included in the surveillance catch-
during the week ending June 26, 2021.** During June 20–                          ment area.*** Among adolescents, who are currently eligible
July 31, 2021, the hospitalization rate among unvaccinated                       for vaccination††† (3), age-specific hospitalization rates dur-
adolescents (aged 12–17 years) was 10.1 times higher than that                   ing June 20–July 31, 2021, were calculated by COVID-19
among fully vaccinated adolescents. Among all hospitalized                        †† https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/about-
children and adolescents with COVID-19, the proportions                              face-coverings.html
                                                                                  §§ https://www.cdc.gov/coronavirus/2019-ncov/your-health/quarantine-
 * These authors contributed equally to this report.                                 isolation.html
 † https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-           ¶¶ California, Colorado, Connecticut, Georgia, Iowa, Maryland, Michigan,
   discovery/hospitalization-death-by-age.html                                       Minnesota, New Mexico, New York, Ohio, Oregon, Tennessee, and Utah.
 § https://www.cdc.gov/coronavirus/2019-ncov/variants/index.html                     The included counties have been listed previously. https://www.cdc.gov/
 ¶ https://www.cdc.gov/coronavirus/2019-ncov/covid-data/covid-net/purpose-           mmwr/volumes/69/wr/mm6932e3.htm
   methods.html                                                                  *** Rates are calculated using the National Center for Health Statistics’ vintage
** COVID-NET hospitalization data are preliminary and subject to change as           2019 bridged-race postcensal population estimates for the counties included
   more data become available. In particular, case counts and rates for recent       in surveillance (https://www.cdc.gov/nchs/nvss/bridged_race.htm).
   hospital admissions are subject to lag.                                       ††† https://www.cdc.gov/coronavirus/2019-ncov/vaccines/recommendations/
                                                                                     adolescents.html



US Department of Health and Human Services/Centers for Disease Control and Prevention        MMWR / September 10, 2021 / Vol. 70 / No. 36                   1255
                       Case 2:21-cv-04024-MSG Document 9-10 Filed 09/13/21 Page 3 of 7
                                                             Morbidity and Mortality Weekly Report



vaccination status, which was determined for both hospitalized                        was defined as p<0.05. This activity was reviewed by CDC
patients and the catchment area population using state immu-                          and was conducted consistent with applicable federal law and
nization information systems data.§§§ Because the number of                           CDC policy.††††
fully vaccinated persons in the underlying population changed                            During March 1, 2020–August 14, 2021, COVID-NET
weekly, incidence (cases per 100,000 person-weeks) was cal-                           identified 49.7 cumulative COVID-19–associated hospital-
culated by dividing the total number of vaccinated hospital-                          izations per 100,000 children and adolescents (Figure 1);
ized adolescents by the sum of vaccinated adolescents in the                          rates were highest among children aged 0–4 years (69.2)
underlying population each week; the same method was used                             and adolescents aged 12–17 years (63.7) and lowest among
to calculate incidence among unvaccinated adolescents.¶¶¶                             children aged 5–11 years (24.0). Weekly hospitalization
Rate ratios and 95% confidence intervals (CIs) were calcu-                            rates were at their lowest in 2021 during the weeks ending
lated. Trained surveillance staff members conducted medical                           June 12–July 3 (0.3 per 100,000 children and adolescents each
chart abstractions for all pediatric COVID-NET patients                               week) (Figure 2). During a subsequent 6-week period after the
using a standardized case report form. Data on the following                          Delta variant became predominant, rates rose each week to 1.4
measures of severe disease were collected: median hospital                            during the week ending August 14, 2021, which was 4.7 times
length of stay, ICU admission, highest level of respiratory                           the rate during the week ending June 26, 2021 and approached
support received (i.e., invasive mechanical ventilation [IMV],                        the peak hospitalization rate of 1.5 observed during the week
bilevel positive airway pressure or continuous positive airway                        ending January 9, 2021.§§§§ Weekly rates increased among
pressure, or high-flow nasal cannula), vasopressor use, and in-                       all age groups; the sharpest increase occurred among children
hospital death. Deaths occurring after hospital discharge were                        aged 0–4 years, for whom the rate during the week ending
not included in this analysis. To assess COVID-19 severity                            August 14, 2021 (1.9) was nearly 10 times that during the week
among hospitalized children and adolescents in the setting                            ending June 26, 2021 (0.2). During June 20–July 31, 2021,
of widespread Delta variant circulation, the proportions with                         among 68 adolescents hospitalized with COVID-19 whose
measures of severe disease were compared between the periods                          vaccination status had been ascertained, 59 were unvaccinated,
before (March 1, 2020–June 19, 2021) and after (June 20–                              five were partially vaccinated, and four were fully vaccinated;
July 31, 2021) the Delta variant became the predominant strain                        the hospitalization rate among unvaccinated adolescents was
circulating in the United States**** (4). A Wilcoxon rank sum                         0.8 per 100,000 person-weeks (95% CI = 0.6–0.9), compared
test was used to compare medians; chi square or Fisher’s exact                        with 0.1 (95% CI = 0.0–0.1) in fully vaccinated adolescents
tests were used to compare proportions. Data were analyzed                            (rate ratio = 10.1; 95% CI = 3.7–27.9).
using SAS (version 9.4; SAS Institute); statistical significance                         Among 3,116 hospitalized children and adolescents with
                                                                                      COVID-19 during March 1, 2020–June 19, 2021, for whom
 §§§ The Food and Drug Administration granted emergency use authorization             complete clinical data were available,¶¶¶¶ 827 (26.5%) were
     for the Pfizer-BioNTech COVID-19 vaccine for adolescents aged
     12–15 years on May 10, 2021. The earliest date that adolescents in this          admitted to an ICU, 190 (6.1%) required IMV, and 21 (0.7%)
     age group could have met the definition for being a fully vaccinated patient     died. Among 164 hospitalized children and adolescents with
     hospitalized with COVID-19 was June 14, 2021. Because vaccination data           COVID-19 during June 20–July 31, 2021, for whom complete
     are subject to lag, rates by vaccination status were only calculated through
     July 31, 2021.                                                                   clinical data were available,***** 38 (23.2%) were admitted to
 ¶¶¶ Fully vaccinated adolescents with COVID-19–associated hospitalizations
     were defined as those who had received a second vaccine dose ≥14 days              †††† 45  C.F.R. part 46.102(l)(2); 21 C.F.R. part 56; 42 U.S.C. Sect. 241(d);
     before a positive SARS-CoV-2 test result associated with their                          5 U.S.C. Sect. 552a; 44 U.S.C. Sect. 3501 et seq.
     hospitalization. Adolescents whose positive SARS-CoV-2 test date was               §§§§ Smoothed 3-week running averages are used for visualization purposes in
     ≥14 days after a single dose through <14 days after a second dose were                  Figure 2; however, raw (nonaveraged) age-specific weekly rates are used
     considered partially vaccinated and were not included in rates; adolescents             in the text of the report. The smoothed 3-week running average rate of
     who had received a single dose of vaccine <14 days before the positive                  COVID-19–associated hospitalizations during the week ending
     SARS-CoV-2 test result were also not included in rates If the SARS-CoV-2                January 9, 2021 (displayed in Figure 2) is 1.3 hospitalizations per 100,000
     test date was not available, hospital admission date was used. Adolescents              children and adolescents.
     whose vaccination status had not yet been verified using the immunization          ¶¶¶¶ Among the 3,194 children and adolescents with COVID-19–associated
     information system data were considered to having missing vaccination                   hospitalizations during March 1, 2020–June 19, 2021, a total of 3,116
     status and were excluded. Adolescents whose vaccination status was checked              (97.6%) had data available on hospital length of stay, ICU admission,
     against the immunization information system and who did not have                        receipt of IMV or other respiratory support, vasopressor use, and in-
     documented receipt of any vaccine dose before the test date were considered             hospital death at the time of reporting.
     unvaccinated. Additional COVID-NET methods for determining                        ***** Among the 191 children and adolescents with COVID-19–associated
     vaccination status have been described previously. https://medrxiv.org/cgi/             hospitalizations during June 20, 2020–July 31, 2021, a total of 164
     content/short/2021.08.27.21262356v1                                                     (85.9%) had data available on hospital length of stay, ICU admission,
**** https://covid.cdc.gov/covid-data-tracker/#variant-proportions                           receipt of IMV or other respiratory support, vasopressor use, and in-
                                                                                             hospital death at the time of reporting.




1256           MMWR / September 10, 2021 / Vol. 70 / No. 36                US Department of Health and Human Services/Centers for Disease Control and Prevention
                                              Case 2:21-cv-04024-MSG Document 9-10 Filed 09/13/21 Page 4 of 7
                                                                           Morbidity and Mortality Weekly Report


FIGURE 1. COVID-19–associated cumulative hospitalizations per 100,000 children and adolescents,* by age group — COVID‑NET, 14 states,†
March 1, 2020–August 14, 2021
                                    80

                                                Overall 0–17 yrs
                                    70
                                                12–17 yrs
 100,000 children and adolescents




                                                5–11 yrs
                                    60
                                                0–4 yrs
       Hospitalizations per




                                    50

                                    40

                                    30

                                    20

                                    10

                                     0
                                         7 21 4 18 2 16 30 13 27 11 25 8 22 5 19 3 17 31 14 28 12 26 9 23 6 20 6 20 3 17 1 15 29 12 26 10 24 7 14
                                          Mar  Apr   May    Jun   Jul   Aug  Sep   Oct   Nov    Dec   Jan  Feb  Mar  Apr   May    Jun   Jul  Aug
                                                                    2020                                                                2021
                                                                                   Surveillance week end date
* Rates are subject to change as additional data are reported.
† Select counties in California, Colorado, Connecticut, Georgia, Iowa, Maryland, Michigan, Minnesota, New Mexico, New York, Ohio, Oregon, Tennessee, and Utah.



an ICU, 16 (9.8%) required IMV, and three (1.8%) died. The                                      of implementing multipronged preventive measures to reduce
differences in these indicators of severe disease between the two                               severe COVID-19 disease, including nonpharmaceutical
periods were not statistically significant (Table).                                             interventions and vaccination among eligible age groups.†††††
                                                                                                  Among adolescents aged 12–17 years, the only pediatric age
                                                       Discussion
                                                                                                group for whom a COVID-19 vaccine is currently approved,
   Weekly COVID-19–associated hospitalization rates rose                                        hospitalization rates were approximately 10 times higher in
rapidly during late June to mid-August 2021 among U.S.                                          unvaccinated compared with fully vaccinated adolescents,
children and adolescents aged 0–17 years; by mid-August,                                        indicating that vaccines were highly effective at preventing
the rate among children aged 0–4 years was nearly 10 times                                      serious COVID-19 illness in this age group during a period
the rate 7 weeks earlier. This increase coincides with wide-                                    when the Delta variant predominated. As of July 31, 2021,
spread circulation of the highly transmissible Delta variant.                                   32% of U.S. adolescents had completed a COVID-19 vac-
COVID-NET data indicate that vaccination was highly                                             cination series (7); increasing vaccination coverage among
effective in preventing COVID-19–associated hospitaliza-                                        adolescents, as well as expanding eligibility for COVID-19
tions in adolescents during late June to late July 2021. Since                                  vaccination to younger age groups if approved and recom-
March 2020, approximately one in four hospitalized children                                     mended, is expected to reduce severe COVID-19–associated
and adolescents with COVID-19 has required intensive care,                                      outcomes among children and adolescents.
although the proportions with indicators of severe disease                                        Similar to another recent analysis, COVID-NET data
during the period when the Delta variant predominated were                                      suggest that indicators of severe disease among hospitalized
generally similar compared with those earlier in the pandemic.                                  children during an early period when the Delta variant predom-
The observed indicators of severe COVID-19 among children                                       inated were generally similar to those observed earlier in the
and adolescents, as well as the potential for serious longer-term                               pandemic (8). Trends in outcomes will need to be monitored
sequelae (e.g., multisystem inflammatory syndrome in chil-                                      closely as more data become available. For example, whereas
dren) documented elsewhere (5,6), underscore the importance
                                                                                                ††††† https://www.cdc.gov/vaccines/hcp/acip-recs/vacc-specific/covid-19.html




US Department of Health and Human Services/Centers for Disease Control and Prevention                       MMWR / September 10, 2021 / Vol. 70 / No. 36                1257
                                               Case 2:21-cv-04024-MSG Document 9-10 Filed 09/13/21 Page 5 of 7
                                                                                  Morbidity and Mortality Weekly Report



FIGURE 2. COVID-19–associated weekly hospitalizations per 100,000 children and adolescents,* by age group — COVID-NET, 14 states,†
March 1, 2020–August 14, 2021 (3-week smoothed running averages)§
                                   2.5

                                                 Overall 0–17 yrs
                                                 12–17 yrs
                                   2.0
100,000 children and adolescents




                                                 5–11 yrs
                                                 0–4 yrs
      Hospitalizations per




                                   1.5



                                   1.0



                                   0.5



                                   0.0
                                         7 21 4 18 2 16 30 13 27 11 25 8 22 5 19 3 17 31 14 28 12 26 9 23 6 20 6 20 3 17 1 15 29 12 26 10 24 7 14
                                          Mar  Apr   May    Jun   Jul   Aug  Sep   Oct   Nov    Dec   Jan  Feb  Mar  Apr   May    Jun   Jul  Aug
                                                                           2020                                                                2021
                                                                                          Surveillance week end date
* Rates are subject to change as additional data are reported.
† Select counties in California, Colorado, Connecticut, Georgia, Iowa, Maryland, Michigan, Minnesota, New Mexico, New York, Ohio, Oregon,
  Tennessee, and Utah.
§ Smoothed running averages are used for visualization purposes only.


the point estimate of the proportion of hospitalized children                                           hospitalization rates stratified by vaccination status are subject
who required IMV during the period of Delta predominance                                                to error if misclassification of vaccination status occurred.
(9.8%) was higher than that earlier in the pandemic (6.1%),                                             Finally, the COVID-NET catchment areas include approxi-
the comparison of these proportions was based on a relatively                                           mately 10% of the U.S. population; thus, findings might not
small number of children (16) requiring IMV during the                                                  be nationally generalizable.
period of Delta predominance, and the difference was not                                                   Rates of COVID-19–associated hospitalization among
statistically significant (p = 0.06). Further, surveillance data                                        children and adolescents increased rapidly from late June to
limited to hospitalized persons cannot be used to assess whether                                        mid-August 2021, coinciding with predominance of the Delta
increases in COVID-19–associated hospitalization rates among                                            variant. With more activities resuming, including in-person
children and adolescents are due to increased community                                                 school attendance and a return of younger children to congregate
SARS-CoV-2 transmission or increased disease severity caused                                            child care settings, preventive measures to reduce the incidence of
by the Delta variant.                                                                                   severe COVID-19 are critical. Universal indoor masking is rec-
   The findings in this report are subject to at least five limita-                                     ommended for all teachers, staff members, students, and visitors
tions. First, children and adolescents meeting COVID-NET                                                in kindergarten through grade 12 schools, regardless of vaccina-
criteria with a positive SARS-CoV-2 test result might have                                              tion status.§§§§§ CDC recommends that persons aged ≥2 years
been hospitalized primarily for reasons other than COVID-19                                             who are unvaccinated, as well as vaccinated persons in areas of
(2), resulting in potential overestimations of hospitalization                                          substantial or high transmission, wear masks in all indoor public
rates. Second, COVID-19–associated hospitalizations might                                               spaces.¶¶¶¶¶ CDC also recommends that child care centers serv-
have been missed because of testing practices and test avail-                                           ing children too young to be vaccinated consider implementing
ability. Third, the number of hospitalized children with severe
outcomes was small during June 20–July 31, 2021, limiting                                                §§§§§ https://www.cdc.gov/coronavirus/2019-ncov/community/schools-

comparisons between periods before and during Delta variant                                                   childcare/k-12-guidance.html
                                                                                                         ¶¶¶¶¶ https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.
predominance. Fourth, the number of fully vaccinated hospi-                                                   html
talized adolescents remained low at the time of reporting, and



1258                                     MMWR / September 10, 2021 / Vol. 70 / No. 36        US Department of Health and Human Services/Centers for Disease Control and Prevention
                       Case 2:21-cv-04024-MSG Document 9-10 Filed 09/13/21 Page 6 of 7
                                                                Morbidity and Mortality Weekly Report



TABLE. Clinical interventions and outcomes among children and
adolescents aged 0-17 years during COVID-19–associated                                 Summary
hospitalizations — COVID-NET, 14 states,* March 1, 2020–June 19, 2021                  What is already known about this topic?
and June 20–July 31, 2021
                                                                                       COVID-19 can cause severe illness in children and adolescents.
                        Children and adolescents hospitalized,
                                       No. (%)                                         What is added by this report?
                         March 1, 2020–            June 20–                            Weekly COVID-19–associated hospitalization rates among
Interventions and        June 19, 2021           July 31, 2021                         children and adolescents rose nearly five-fold during late
outcomes                  (N = 3,116)†            (N = 164)†          p-value§         June–mid-August 2021, coinciding with increased circulation of
Hospital length of            3 (2–5)                2 (1–4)            0.01           the highly transmissible SARS-CoV-2 Delta variant. The propor-
  stay, median                                                                         tions of hospitalized children and adolescents with severe
  (interquartile                                                                       disease were similar before and during the period of Delta
  range)
                                                                                       predominance. Hospitalization rates were 10 times higher
Outcome
                                                                                       among unvaccinated than among fully vaccinated adolescents.
Died during                  21 (0.7)                 3 (1.8)           0.12
  hospitalization                                                                      What are the implications for public health practice?
ICU admission              827 (26.5)              38 (23.2)            0.34
Vasopressor                 233 (7.5)               13 (7.9)            0.83
                                                                                       Preventive measures to reduce transmission and severe
  support                                                                              outcomes in children and adolescents are critical, including
Highest level of respiratory support¶                                                  vaccination, universal masking in schools, and masking by
High flow nasal             162 (5.2)                13 (7.9)           0.13           persons aged ≥2 years in other indoor public spaces and child
  cannula                                                                              care centers.
BiPAP/CPAP                  131 (4.2)                 6 (3.7)           0.73
Invasive mechanical         190 (6.1)                16 (9.8)           0.06
  ventilation                                                                        Cindy Zerrlaut, David Blythe, Maryland Department of Health;
Abbreviations: BiPAP = bilevel positive airway pressure; CPAP = continuous           Rachel Park, Michelle Wilson, Maryland Emerging Infections
positive airway pressure; ICU = intensive care unit.
* Select counties in California, Colorado, Connecticut, Georgia, Iowa, Maryland,
                                                                                     Program — The Johns Hopkins Bloomberg School of Public
  Michigan, Minnesota, New Mexico, New York, Ohio, Oregon, Tennessee, and Utah.      Health; Jim Collins, Shannon Johnson, Justin Henderson, Libby
† Includes those with complete clinical data on hospital length of stay, ICU
                                                                                     Reeg, Alexander Kohrman, Val Tellez Nunez, Sierra Peguies-Khan,
  admission, highest level of respiratory support (invasive mechanical
  ventilation, BiPAP/CPAP, or high flow nasal cannula), vasopressor support, and
                                                                                     Chloe Brown, Michigan Department of Health and Human Services;
  disposition discharge (i.e., discharged alive or died in-hospital).                Austin Bell, Kayla Bilski, Emma Contestabile, Claire Henrichsen,
§ Medians were compared using a Wilcoxon rank sum test. Proportions were
                                                                                     Amanda Gordon, Cynthia Kenyon, Melissa McMahon, Katherine
  compared using chi square tests. The proportions who died during
  hospitalization were compared using Fisher’s exact test.
                                                                                     Schleiss, Samantha Siebman, Emily Holodnick, Lisa Nguyen, Kristen
¶ Highest level of respiratory support for each patient that needed                  Ehresmann, Minnesota Department of Health; Emily B. Hancock,
  respiratory support.                                                               Yadira Salazar-Sanchez, Nancy Eisenberg, Melissa Christian,
                                                                                     Mayvilynne Poblete, Wickliffe Omondi, New Mexico Emerging
universal indoor masking for persons aged ≥2 years.****** All                        Infections Program; Suzanne McGuire, Katarina Manzi, Grant Barney,
persons who are eligible should receive COVID-19 vaccines to                         New York State Department of Health; Virginia Cafferky, Christine
reduce the risk for severe disease for themselves and others with                    Long, RaeAnne Kurtz, Maria Gaitan, University of Rochester School
whom they come into contact, including children who are cur-                         of Medicine and Dentistry; Nicholas Fisher, Krista Lung, Maya
rently too young to be vaccinated.                                                   Sculllin, Ohio Department of Health; Ama Owusu-Dommey,
                                                                                     Breanna McArdle, Emily Youngers, Sam Hawkins, Public Health
****** https://www.cdc.gov/coronavirus/2019-ncov/community/schools-                  Division, Oregon Health Authority; Kylie Seeley, Oregon Health
       childcare/child-care-guidance.html                                            & Science University School of Medicine; Katie Dyer, Karen Leib,
                                                                                     Terri McMinn, Danielle Ndi, John Ujwok, Gail Hughett, Emmanuel
                           Acknowledgments                                           Sackey, Kathy Billings, Anise Elie, Manideepthi Pemmaraju,
  Brooke Heidenga, Joelle Nadle, Susan Brooks, Alison Ryan,                          Vanderbilt University Medical Center; Amanda Carter, Andrea Price,
California Emerging Infections Program; Tessa Carter, Paula                          Andrew Haraghey, Ashley Swain, Caitlin Shaw, Ian Buchta, Jake
Clogher, Maria Correa, Daewi Kim, Carol Lyons, Amber Maslar,                         Ortega, Laine McCullough, Ryan Chatelain, Tyler Riedesel, Salt Lake
Adam Misiorski, Connecticut Emerging Infections Program, Yale                        County Health Department; Alvin Shultz, Robert W. Pinner, Rainy
School of Public Health; Jeremiah Williams, Siyeh Gretzinger,                        Henry, Sonja Mali Nti-Berko, Susan Gantt, CDC; Mimi Huynh,
Jana Manning, Asmith Joseph, Allison Roebling, Chandler Surell,                      Council of State and Territorial Epidemiologists.
Stephanie Lehman, Taylor Eisenstein, Gracie Chambers, Grayson                                           COVID-NET Surveillance Team
Kallas, Annabel Patterson, Georgia Emerging Infections Program,
Georgia Department of Health; Foundation for Atlanta Veterans                          Pam Daily Kirley, California Emerging Infections Program; Sarah
Education and Research, Atlanta Veterans Affairs Medical Center;                     McLafferty, Colorado Department of Public Health & Environment;
Maya L. Monroe, Patricia A. Ryan, Alicia Brooks, Elisabeth Vaeth,                    Isaac Armistead, Colorado Department of Public Health &



US Department of Health and Human Services/Centers for Disease Control and Prevention           MMWR / September 10, 2021 / Vol. 70 / No. 36           1259
                     Case 2:21-cv-04024-MSG Document 9-10 Filed 09/13/21 Page 7 of 7
                                                         Morbidity and Mortality Weekly Report



Environment; Emily Fawcett, Georgia Emerging Infections Program,                 support from CSTE through the Michigan Department of Health
Georgia Department of Health and Foundation for Atlanta Veterans                 and Human Services. Andy Weigel and Kenzie Teno report grant
Education and Research, Decatur, Georgia, and Atlanta Veterans                   support from CSTE for data collection and participation in ongoing
Affairs Medical Center, Atlanta, Georgia; Katelyn Ward, Georgia                  meetings related to COVID-19 hospitalization surveillance. Evan J.
Emerging Infections Program, Georgia Department of Health,                       Anderson reports grants for clinical trials from Pfizer, Merck, PaxVax,
and Division of Infectious Diseases, Emory University School of                  Micron, Sanofi-Pasteur, Janssen, MedImmune, and GSK; consulting
Medicine, Atlanta, Georgia; Ruth Lynfield, Minnesota Department                  fees from Sanofi-Pasteur, Pfizer, Janssen, and Medscape; personal
of Health; Richard Danila, Minnesota Department of Health; Sarah                 fees for data safety monitoring board participation from Kentucky
Khanlian, New Mexico Emerging Infections Program; Kathy Angeles,                 Bioprocessing, Inc. and Sanofi-Pasteur; and institutional funding
New Mexico Emerging Infections Program; Kerianne Engesser, New                   from the National Institutes of Health to conduct clinical trials
York State Department of Health; Adam Rowe, New York State                       of Moderna and Janssen COVID-19 vaccines. No other potential
Department of Health; Christina Felsen, University of Rochester                  conflicts of interest were disclosed.
School of Medicine and Dentistry, Rochester, New York; Sophrena
Bushey, University of Rochester School of Medicine and Dentistry,                                               References
Rochester, New York; Nasreen Abdullah, Public Health Division,                   1. Kim L, Whitaker M, O’Halloran A, et al.; COVID-NET Surveillance
Oregon Health Authority; Nicole West, Public Health Division,                       Team. Hospitalization rates and characteristics of children aged <18 years
                                                                                    hospitalized with laboratory-confirmed COVID-19—COVID-NET,
Oregon Health Authority; Tiffanie Markus, Vanderbilt University
                                                                                    14 states, March 1–July 25, 2020. MMWR Morb Mortal Wkly Rep
Medical Center, Nashville, Tennessee; Mary Hill, Salt Lake County                   2020;69:1081–8. PMID:32790664 https://doi.org/10.15585/mmwr.
Health Department, Salt Lake City, Utah; Andrea George, Salt Lake                   mm6932e3
County Health Department, Salt Lake City, Utah.                                  2. Havers FP, Whitaker M, Self JL, et al.; COVID-NET Surveillance Team.
                                                                                    Hospitalization of adolescents aged 12–17 years with laboratory-
 Corresponding author: Miranda J. Delahoy; MDelahoy@cdc.gov.                        confirmed COVID-19—COVID-NET, 14 states, March 1, 2020–
                                                                                    April 24, 2021. MMWR Morb Mortal Wkly Rep 2021;70:851–7.
 1CDC COVID-19 Response Team; 2Epidemic Intelligence Service, CDC;
 3General Dynamics Information Technology, Atlanta, Georgia; 4California
                                                                                    PMID:34111061 https://doi.org/10.15585/mmwr.mm7023e1
                                                                                 3. Wallace M, Woodworth KR, Gargano JW, et al. The Advisory Committee
 Emerging Infections Program, Oakland, California; 5Career Epidemiology             on Immunization Practices’ interim recommendation for use of Pfizer-
 Field Officer Program, CDC; 6University of California, Berkeley School of          BioNTech COVID-19 vaccine in adolescents aged 12–15 years—United
 Public Health, Berkeley, California; 7Colorado Department of Public Health
                                                                                    States, May 2021. MMWR Morb Mortal Wkly Rep 2021;70:749–52.
 and Environment; 8Connecticut Emerging Infections Program, Yale School of
                                                                                    PMID:34014913 https://doi.org/10.15585/mmwr.mm7020e1
 Public Health, New Haven, Connecticut; 9Emory University School of
 Medicine, Atlanta, Georgia; 10Georgia Emerging Infections Program, Georgia      4. Nanduri S, Pilishvili T, Derado G, et al. Effectiveness of Pfizer-BioNTech
 Department of Health; 11Atlanta Veterans Affairs Medical Center, Atlanta,          and Moderna vaccines in preventing SARS-CoV-2 infection among
 Georgia; 12Iowa Department of Health; 13Michigan Department of Health              nursing home residents before and during widespread circulation of the
 and Human Services; 14Minnesota Department of Health; 15New Mexico                 SARS-CoV-2 B.1.617.2 (Delta) variant—National Healthcare Safety
 Emerging Infections Program, New Mexico Department of Health, Santa Fe,            Network, March 1–August 1, 2021. MMWR Morb Mortal Wkly Rep
 New Mexico; 16New Mexico Emerging Infections Program, University of New            2021;70:1163–6. PMID:34437519 https://doi.org/10.15585/mmwr.
 Mexico, Albuquerque, New Mexico; 17New York State Department of Health;            mm7034e3
 18University of Rochester School of Medicine and Dentistry, Rochester, New      5. Buonsenso D, Munblit D, De Rose C, et al. Preliminary evidence on long
 York; 19Rochester Emerging Infections Program, University of Rochester             COVID in children. Acta Paediatr 2021;110:2208–11. PMID:33835507
 Medical Center, Rochester, New York; 20Ohio Department of Health; 21Public         https://doi.org/10.1111/apa.15870
 Health Division, Oregon Health Authority; 22Vanderbilt University Medical       6. Feldstein LR, Rose EB, Horwitz SM, et al.; Overcoming COVID-19
 Center, Nashville, Tennessee; 23Salt Lake County Health Department, Salt           Investigators; CDC COVID-19 Response Team. Multisystem
 Lake City, Utah; 24Utah Department of Health.                                      inflammatory syndrome in U.S. children and adolescents. N Engl J Med
                                                                                    2020;383:334–46. PMID:32598831 https://doi.org/10.1056/
  All authors have completed and submitted the International
                                                                                    NEJMoa2021680
Committee of Medical Journal Editors form for disclosure of                      7. Murthy BP, Zell E, Saelee R, et al. COVID-19 vaccination coverage among
potential conflicts of interest. William Schaffner reports consultant               adolescents aged 12–17 years—United States, December 14, 2020–
fees from VBI Vaccines, outside the submitted work. Eli Shiltz                      July 31, 2021. MMWR Morb Mortal Wkly Rep 2021;70:1206–13.
and Laurie M. Billing report grant funding from the Council of                   8. Siegel DA, Reses HE, Cool AJ, et al. Trends in COVID-19 cases,
                                                                                    emergency department visits, and hospital admissions among children
State and Territorial Epidemiologists (CSTE) for the population-
                                                                                    and adolescents aged 0–17 years—United States, August 2020–
based Influenza Hospitalization Surveillance Project (IHSP) and                     August 2021. MMWR Morb Mortal Wkly Rep 2021. Epub
COVID-NET activities. Lauren Leegwater and Sue Kim report grant                     September 3, 2021.




1260          MMWR / September 10, 2021 / Vol. 70 / No. 36            US Department of Health and Human Services/Centers for Disease Control and Prevention
